Citation Nr: 1224064	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-34 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased disability rating in excess of 20 percent for a service-connected low back disability prior to October 7, 2011 and entitlement to an initial increased disability rating for low back disability in excess of 40 percent from October 7, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 4, 2009, in Waco, Texas before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran is employed.  The Veteran has not asserted and review of the claims file does not show that she is unemployable due to the service-connected disability on appeal.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.


FINDINGS OF FACT

1.  Prior to October 7, 2011, the Veteran did not have forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the thoracolumbar spine; or, incapacitating episodes.

2.  From October 7, 2011, the Veteran's low back disability has not manifested in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to October 7, 2011, the criteria for an initial disability rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  From October 7, 2011, the criteria for an initial disability rating in excess of 40 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's initial rating claim, the August 2004, February 2006, and January 2010 letters satisfied the duty to notify provisions.  Here, the Veteran is challenging the initial disability rating assigned following the grant of service connection for her low back disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support her claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any notice error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  Therefore, the duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating, including VA treatment records.  The Veteran was also afforded VA examinations in June 2005, September 2007, February 2010, and October 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as the reports were based on physical examinations and provide the medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.   § 3.159(c)(4).  As the Board finds that the VA examinations are adequate, the prior remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial increased disability rating in excess of 20 percent prior to October 7, 2011 is not warranted.  

The Veteran has contended that she is entitled to a higher initial disability rating as she cannot flex without pain.  She stated that she cannot sit longer than 20 minutes and cannot stand longer than 15 minutes otherwise the pain becomes severe.  She stated that the pain has interfered with her job, home life, and daily activities.  See November 2006 VA Form 9.  She testified during the September 2009 travel board hearing that her disability impacts her daily life as it was difficult to do activities with her five year old son.  She also stated that her back pain can impact her job.  She has difficulty picking things up and tying her shoes.  She testified that her back is constantly hurting.  Finally, the Veteran explained that it was difficult to work out with her back pain and that she has gained weight.  

The Veteran was afforded a VA examination in June 2005.  The Veteran complained of intermittent low back pain that has been present since about 1994, when she was involved in a motor vehicle accident.  She takes Motrin for pain.  No history of assistive devices.  The pain in the low back does not radiate and occasionally it affects her ability to walk when the pain is intense.  The range of motion does not change after after repetitive use.  There is no intervertebral disk syndrome in the last 12 months.  She reported occasional episodes of flare-ups, coinciding with over exertion.  The range of motion findings were:  flexion to 45 degrees without pain, 50 degrees with pain, extension to 15 degrees without pain and 25 degrees with pain.  Lateral flexion to 20 degrees without pain and 25 degrees with pain.  Rotation was 20 degrees without pain and 25 degrees with pain.  She had a bilateral straight leg raising sign of 60 degrees.  There were no motor findings.  The sensory examination was negative.  She has deep tendon reflexes that were obtaining with reinforcement and her gait was normal.  The impression was listed as low back pain due to some kind of degenerative joint disease changes in the lumbar spine.  

The August 2006 VA treatment record shows that the Veteran complained of a constant pain level of 6-7/10.  Objectively, there was tenderness noted over lumbar muscles bilaterally.  Range of motion was within normal limits, however, there was increased pain during mid to end range of flexion and right lateral flexion.  Negative pain elicited during extension.  

The Veteran was afforded a VA examination in September 2007.  She complained of low back pain that was gradually getting worse.  The location of the pain is in the low back with distribution to the right buttock.  The duration is intermittent and the pain is a sharp, dull ache with sharp shooting pain.  The pain level is 8-10/10.  She takes Sulindac with food twice a day.  She takes Cyclobenzaprine at bedtime for muscle spasms.  She stated that she gets flare-ups once a week.  More physical activities and bending over cause the flare-ups.  Precipitating factors are repeated physical activities and bending over.  She states that whenever she bends to pick up laundry, it causes severe low back pain.  Also bending over to pick up her son and playing with her son causes aggravation of the pain.  Alleviating factors are rest and taking the medications as above.  She states that she cannot play with her son and cannot walk more than a block.  She cannot stand for more than 15 to 20 minutes.  She uses a back brace.  She is not unsteady.  She states that she has difficulty to get in and out of the shower and holds onto the wall.  With respect to her occupation, she stated that she was employed as a finance officer and her attendance at work is regular.  She states that she missed a few days due to the low back pain but used her sick leave with no loss of income.  She states that she can drive for an hour.  No external injuries or deformities were noted on examination of the spine.  The limbs were normal and posture was normal.  Gait was antalgic due to pain in left foot and low back pain.  Position of the head was normal.  Curvature of the spine was normal.  Forward flexion was 50 degrees, extension was 15 degrees, left lateral flexion was 15 degrees, right lateral flexion was 15 degrees, left lateral rotation was 15 degrees, right lateral rotation was 15 degrees for all three repetitions.  The Veteran appeared to be in pain from the beginning to the end during all the movements as above.  Fatigue was noted on repeated use.  There was no weakness, no lack of endurance, and no incoordination.  She appeared to be in pain on movements.  Paraspinal muscle spasms were noted over the right lumbar paraspinal muscles.  There was no weakness.  Tenderness was noted in the midline and over the lumbosacral paraspinal muscles and over both sacroiliac joints and right greater sciatic notch.  The gait was antalgic.  There was no scoliosis, reversed lordosis or abnormal kyphosis.  On sensory examination, no sensory deficit was noted except over the left little toe and she had history of foot surgery.  On motor examination, no muscular atrophy was noted, muscle tone was normal, and motor strength was 5/5 in both lower extremities.  Lasegue's sign was positive at 50 degrees bilaterally.  The diagnosis was listed as chronic mechanical low back pain.  Forward flexion was limited by 40 degrees, extension is limited by 15 degrees, left lateral flexion and right lateral flexion are limited by 15 degrees, and the left lateral rotation and right lateral rotation are limited by 15 degrees from the normal range of motion due to pain.  

The September 2009 VA treatment record shows that the Veteran reported constant back pain since her initial 1994 injury.  She stated that she wears a back brace most of the time.  On assessment, the Veteran's range of motion was moderately limited in all directions due to pain.  

The October 2009 VA treatment record shows that the Veteran had slight lordosis of the lumbosacral spine and tenderness on palpation in the midline at the lower lumbosacral level.  No paraspinal sacroiliac joint area or over the sciatic notch areas.  During active range of motion on forward flexion, she was able to reach up to the mid thigh and appeared to be in pain.  The extension, right-left lateral rotation, and right-left flexion were all severely limited and she appeared to be in pain.  

The Veteran was afforded a VA examination in February 2010.  The claims file was reviewed.  The Veteran reported that her pain was burning in the sacroiliac area, nonradiating which occurred daily.  The severity was moderate to severe.  There have not been any incapacitating episodes of back pain in the past 12 months.  The Veteran has had no acute flare-ups of her back pain in the past 12 months that has prevented her from attending work.  She takes over-the-counter analgesics during the week and takes muscle relaxant such as Flexeril on the weekend with side effect of drowsiness.  The Veteran wears a back brace.  It was noted that the Veteran works at the Texas Veterans Commission.  She stated that she has not taken any sick leave in the past 12 months because of her back pain.  She is able to operate a motor vehicle, dress and undress, and attend to the needs of nature.  Inspection of the spine revealed normal posture and gait, normal curvature of the spine, and normal symmetry and appearance.  The Veteran's spine exhibited flexion to 70 degrees with poor cooperation, extension backwards to 15 degrees with poor cooperation, lateral flexion 0 to 25 degrees bilaterally, and lateral rotation from 0 to 25 degrees, bilaterally.  The examiner noted that the Veteran had no objective evidence of painful motion although she declines to bend forward or bend backwards on command.  She showed no signs of spasm, weakness, atrophy, or guarding.  She was able to sit in her chair and bend forward normally.  She did touch her ankles indicating forward flexion of 90 degrees.  Sensory examination and motor examination was intact.  Reflexes were intact.  Lasegue's sign was negative.  There were no additional limitations noted with three repetitions of movement during the physical examination that is related to pain, fatigue, incoordination, weakness, or lack of endurance.  The diagnosis was listed as lumbosacral strain.

To warrant a disability rating in excess of 20 percent, there must be evidence of flexion of 30 degrees or less.  As shown by the above, the VA examination reports do not reveal flexion findings of 30 degrees or less.  The June 2005 VA examination report reveals that the Veteran's spine exhibited forward flexion to  
45 degrees without pain.  The September 2007 VA examination report showed that the Veteran's spine exhibited forward flexion to 50 degrees.  The February 2010 VA examination report also shows that the Veteran's spine exhibited forward flexion to 70 degrees.  In addition, there is no evidence of ankylosis to warrant a disability rating in excess of 20 percent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move her spine and, therefore, by definition her spine is not immobile.  Therefore, the Board finds that the service-connected low back disability does not warrant an initial disability rating in excess of 20 percent prior to October 7, 2011.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial increased disability rating in excess of 20 percent is not warranted on the basis of functional loss due to pain in this case.  The Board observes that the Veteran has complained of constant pain and flare-ups along with difficulty lifting, carrying things, and taking care of her son.  During her September 2007 examination, she reported having flare-ups once per week.  The Board recognizes that the September 2007 VA examiner noted fatigue and pain on repeated use.  However, there was no weakness, no lack of endurance, and no incoordination.  Further, the range of motion findings remained the same after repetitive testing.  In addition, the February 2010 VA examiner noted that there were no additional limitations after three repetitions of movement during the physical examination.  In considering the totality of the medical evidence, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, flare-ups of pain, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 20 percent prior to October 7, 2011.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  To warrant a higher disability rating of 40 percent, the evidence must show incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  The VA examination reports do not reveal that the Veteran has had any incapacitating episodes or that she is diagnosed with intervertebral disc syndrome.  Accordingly, an initial disability rating in excess of 20 percent prior to October 7, 2011 is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements regarding her constant pain.  See VA treatment records.  The Board notes that lay persons can attest to observable symptomatology.  The Veteran's statements describing her symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  The Board has considered the lay statements in assigning the 20 percent disability rating; however, the Board finds that the objective medical evidence has greater persuasive value in determining whether the Veteran is entitled to a higher disability rating.  In this respect, the VA examination reports considered the Veteran's reported symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In light of the overall evidence of record, the Veteran's disability does not warrant a disability rating in excess of 20 percent prior to October 7, 2011.  In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and no higher.  The evidence is against the claim for an initial disability rating in excess of 20 percent prior to October 7, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for an initial 20 percent disability rating and a higher disability rating is not warranted prior to October 7, 2011.  A preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for service-connected low back disability prior to October 7, 2011 and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Next, the Board also finds that entitlement to an initial increased disability rating in excess of 40 percent from October 7, 2011 is not warranted.  

The Veteran was afforded a VA examination in October 2011.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  Currently, she has a constant dull burning in her lower back.  If she tries to bend down, it is hard to get back up.  She uses a TENS unit every night and uses a back brace when standing a lot, an unknown muscle relaxant, Motrin, and heat.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  On examination, the Veteran's spine exhibited forward flexion to 80 degrees with objective evidence of painful motion beginning at 20 degrees.  The spine exhibited extension to 20 degrees with pain beginning at 20 degrees.  The spine exhibited right lateral flexion to 30 degrees or greater with no objective evidence of painful motion.  The spine exhibited right lateral rotation to 30 degrees or higher.  The spine exhibited left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive testing, the spine exhibited forward flexion to 65 degrees.  Post-test extension ended at 20 degrees.  And post-test right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees or more. The Veteran had functional loss and/or functional impairment of the thoracolumbar spine consisting of less movement than normal and pain on movement.  The Veteran complained of pain with palpation over lower lumbar spine and SI joints (mainly left).  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Straight leg testing was normal and the sensory examination of the lower extremities was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran reported using a cane occasionally.  It was noted that the imaging study of the thoracolumbar spine showed arthritis.  The examiner noted that the Veteran's condition did not impact her ability to work.  The examiner stated that the Veteran is a transition assistance facilitator and only misses work for her back for medical appointments (less than a week a year) with no incapacitating episodes.  It was noted that the Veteran did not have ankylosis, incoordination or weakness.  She did have slight kyphosis, pain and fatigue with range of motion.  She also had an antalgic gait with cane use and unable to determine exactly how much of the gait disturbance is due to back versus left foot surgery.  

In consideration of the above, the Board finds that the Veteran's low back disability does not warrant an initial disability in excess of 40 percent from October 7, 2011.  To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move her spine and, therefore, by definition her spine is not immobile.  Therefore, the Board finds that the service-connected low back disability does not warrant a disability rating in excess of 40 percent from October 7, 2011.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected disability is not warranted on the basis of functional loss, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The October 2011 VA examination report shows that the Veteran exhibited pain and weakness.  The Veteran was able to flex to 80 degrees with pain beginning at 20 degrees and after repetitive testing, could flex to 65 degrees.  The RO granted a 40 percent disability rating as the Veteran's pain began at 20 degrees.  Thus, the Board finds that the Veteran's complaints of functional impairment, consisting of pain and fatigability, when viewed in conjunction with the medical evidence, have been acknowledged and compensated.  Therefore, the Board finds that the preponderance of the evidence is against an initial increased disability rating in excess of 40 percent from October 7, 2011.  

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  In this case, there is no evidence that the Veteran has experienced incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted from October 7, 2011.  A preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the service-connected low back disability from October 7, 2011 and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The Board also finds that a separate disability rating is not warranted for a neurological disability because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from her service-connected low back disability.  In this regard, the Board acknowledges the Veteran's complaints of radiating pain down her legs.  However, none of the VA examination reports include any diagnosis of a neurological disability.  Symptoms alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency at any point during the appeal period so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Extraschedular Consideration

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected low back disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) at any point during the appeal.  The Board recognizes that specific complaints of how her low back disability affects her daily activities such as spending time with her son, her constant pain, working out, lifting, tying her shoes, walking, and standing, are not addressed in the rating schedule.  However, the Board finds that such complaints are not particularly unusual with low back disabilities.  The Veteran has stated that her back pain affects work, but she still has regular attendance at work.  In fact, she stated that she has only missed work several times and just used sick leave for medical appointments, etc.  See February 2010 VA examination report, October 2011 VA examination report.   In light of the above, the Board determines that referral for an extra-schedular rating is not warranted at any time during the appeal period.


ORDER

Entitlement to an initial increased disability rating in excess of 20 percent for a service-connected low back disability prior to October 7, 2011 is denied.  

Entitlement to an initial increased disability rating in excess of 40 percent from October 7, 2011 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


